 In the Matter of UNION UNDERWEAR COMPANY, INC.,andUNITEDGARMENT WORKERS OF AMERICA, A. F. L.Case No. 9-R-1761.-DecidedJuly 31,1945Messrs. Samuel M. RosensteinandJacob A. Goldfarb,of Frankfort,Ky., for the Company.Mr. Frank J. Stockmester,of Frankfort,Ky., andMr. Charles M.Elder,of Louisville,Ky., for the Union.Miss Virginia A. Miller,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by United Garment Workersof America, A. F. L., herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of United Underwear Company, Inc., herein called the Com-pany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Herbert J. Nester, Trial Ex-aminer.Said hearing was held at Frankfort, Kentucky, on May 9,1945.The Company and the Union appeared and participated.Allparties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.Over the Company's objection, the Trial Examiner acceptedthe Report of Investigation of Interest into evidence.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded an oppor-tunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYUnion Underwear Company, Inc., an Indiana corporation, withits executive offices located in New York City, maintains and op-erates a factory at Frankfort, Kentucky, where it is engaged in the63 N. L. R B., No. 9.92 UNION UNDERWEAR COMPANY, INC.93manufacture of men's and boys' athletic underwear.Annually theCompany purchases raw materialq valued in excess of $1,000,000,90 percent of which is shipped to the plant from points outside theState of Kentucky. The Company annually sells products valued inexcess of $2,000,000, 75 percent of which is shipped, to points outsidethe State of Kentucky.The Company concedes that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Garment Workers of America, affiliated with the AmericanFederation of Labor, is a labor organization admitting to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about March 8, 1945, the Union orally notified the Companyof its claim to represent a majority of the Frankfort factory's produc-tion employees and requested recognition as their exclusive bargainingrepresentative.At that time, the Company advised the Union that itwould not accord such recognition in the absence of certification bythe Board.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit composed of production employees engagedat the Frankfort factory, exclusive of certain employee classifications.The parties are in substantial accord as to the composition of the unit.They are in dispute, however, as to whether the employeesdiscussedbelow should be included or excluded, the Union urging the exclusionof these employees on the ground that their work is unrelated to thatof the production employees, whereas the Company contends that- suchemployees should be included.Clerical employees;The factory maintains a clerical staff of 10employees whose duties involve the making of pay-roll sheets, invoices,IThe Field Examiner reported that the Union submitted 210 authorization cards ; thatthe names of 200 persons appearing on the cards were listed on the Company's pay roll ofApril 6, 1945,which contained the names of 448 employees in the appropriate unit ; andthat the cards were undated. 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDbills of lading, and miscellaneous production records.Although theywork similar hours and are compensated on an hourly basis, they aresegregated from production areas and their duties are performedunder supervision separate and distinct from that of the productionemployees.Under these circumstances, we shall, in accord with ourestablished policy, exclude clerical employees from the unit herein-after found appropriate.'Nurse;One factory employee is classified as a nurse. She is incharge of the first-aid room, where her duties involve treatment ofminor injuries of employees.We shall exclude the nurse from theproduction unit.3Maintenance employees:The Company employs three janitor-watch-men, four machinists, a carpenter, and a porter, all of whose duties arethose common to their respective job classifications. Since their dutiesand interests are substantially different from those of the productionemployees, we shall exclude these employees from the unit establishedherein 4Instructors:In each production department, there is one employeeclassified as an instructor.The Union seeks to exclude such employeesurging that they are supervisory employees.The Company contendsthat instructors should be included.The instructors teach and assistmachine operators, supply the operators with materials, and, in general,keep production lines moving.The supervision in the factory isheaded by the plant manager, his assistant, and the superintendents;there is no intermediate supervision between these individuals and theproduction employees, approximately 450 in number, other than theinstructors.It is our opinion that instructors are supervisory em-ployees within the Board's customary definition.5Accordingly, weshall exclude instructors from the unit.We find that all production employees of the Company's Frank-fort,Kentucky, factory, but excluding clerical and office employees,the nurse, machinists, janitor-watchmen, the carpenter, the porter andinstructors, and all other supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action,° constitute aunit appropriate for the purposes'of collective bargaining within themeaning of Section 9 (b) of the Act.2 SeeMatter of Charles H Besly and Company,48 N. L. R. B. 1020, and cases citedtherein.2SeeMatter of Brown Paper Mill Company, Inc.,45 N. L. R. B. 1227;Matter of CannonManufacturing Corporation,46 N. L. R. B. 592*SeeMatter of Norris, Incorporated,60 N. L. R. B. 297.GSeeMatter of Tubize Rayon Corporation,59 N. L. R. B. 82.6 The parties agree and we find that the assistant secretary and manager, assistantmanager, assistant office manager, cutting room foreman, superintendent, production man-ager, industrial engineer, shipping foremen, and head machinist are supervisory employeeswithin the meaning of the Board's usual definition. UNION UNDERWEAR COMPANY, INC.95V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein,subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended it is herebyDIRECTEDthat,as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with Union Under-wear Company,Inc., Frankfort,Kentucky, an election, by secret ballotshall be conducted as early as possible,but not later than thirty (30)days from the date of this Direction,under the direction and super-vision of the Regional Director for the Ninth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction,including employees who did not work duringthe said pay-roll period because they were ill or on vacation or tem-porarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls,but ex-cluding those employees who have since quit or been discharged for;cause and have not been rehired or reinstated prior to the date of theelection,to determine whether or not they desire to be represented byUnited Garment Workers of America, affiliated with the A. F. L.,for the purposes of collective bargaining.CHAIRMAN HERZOG took no part inthe consideration of the aboveDecision and Direction of Election.